       1:17-cv-00081-BHH             Date Filed 08/06/20          Entry Number 29            Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA


Larry Roscoe,                    )
                                 )
                  Plaintiff,     )
                                 )
v.                               )                            Civil Action No. 1:17-81-BHH
                                 )
Andrew M. Saul,                  )                                              ORDER
Commissioner of Social Security, )
                                 )
                  Defendant.     )
________________________________)

        On July 1, 2020, counsel for Plaintiff filed a motion for attorney’s fees pursuant to

42 U.S.C. § 406(b). In the motion counsel requests reimbursement for representation

provided in the above-captioned case in the amount of $27,164.00. As required by 42

U.S.C. § 406(b), the amount requested by counsel is not greater than twenty-five percent

(25%) of the past-due benefits recovered by Plaintiff.

        On July 31, 2020, counsel for the Commissioner of Social Security (“Commissioner”)

filed a response to the motion, indicating that the Commissioner does not object to the

motion and clarifying that the requested fees are for court time only. (ECF No. 27.)

        The Court has reviewed the motion and exhibits and finds that counsel’s request for

fees is reasonable. Accordingly, IT IS ORDERED that Plaintiff's counsel’s motion for

attorney’s fees pursuant to 42 U .S.C. § 406(b) (ECF No. 26) is GRANTED. Plaintiff’s

counsel shall refund to Plaintiff the amount of fees previously awarded under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d).1


        1
            Plaintiff received $2,765.63 in attorney’s fees under EAJA, and Plaintiff’s counsel must refund to
Plaintiff the amount of fees already received. (ECF No. 25.) See Gisbrecht v. Barnhart, 535 U.S. 789, 796
(2002) (noting that fees may be awarded under both § 406(b) and EAJA but that the claimant’s attorney must
refund to the claimant the amount of the smaller fee) (internal quotations and citation omitted); Astrue v. Ratliff,
      1:17-cv-00081-BHH        Date Filed 08/06/20   Entry Number 29     Page 2 of 2




       IT IS SO ORDERED.


                                          /s/Bruce H. Hendricks
                                          United States District Judge

August 6, 2020
Charleston, South Carolina




130 S.Ct. 2521, 2528 (2010).
